Honorable D. C. :Greer         Opinion NO. c-284
 State Highway Engineer
,Texas Highway De,pa;rtment     Re:    Whether the Highway Department
 Austin, Texas                         may use its fundsto reimburse
                                       the United States Department
                                       of the Interior, Geological
                                       Survey Division, for perform-
                                       ance of research needed to ob-
                                       tain and analyze hydrologic
                                       data for use in the design of
                                       highway drainage structures
                                       when the Texas Water Commis-
                                       sion is financially unable to
Dear Mr, Gr,eer:                       perform such research.
       Your request for 'an opinion on the above,subject reads
in part as follows:'
            "This Department is considering a cooper-
       ative research project with the Geological
       Survey, United States Department of the In-
       terior for the purpose of obtaining and ana-
       lyzing hydrologic data for use in the design
       of highway drainage structures. The work would
       be performed by employees of the Geological
       Survey and the cost thereof, exclusive of gener-
       al a,dministrativeand accounting, would be borne
       by.the Highway Department.
            "A question has been raised as to whether
       or not the Highway Department may legally pay
       for work of this nature from'the highway fund.
       . . * a letter from the Texas Water Commission
       . . . reveals that Agency is unable to perform
       the needed research and further that it in no
       way conflicts with or duplicates their work.
            "We pose the following question:
            ?May the Highway Department use its
             funds to reimburse the United States
             Department of Interior, Geological


                              -1359-
Ron. D.,C. Greer, page 2 (C-284)


             Survey Division, for performance of
             research needed to obtain and ana-
             lyze hydrologic data for use in the
             design of highway drainage structures
             when the Texas Water Commission is
             finally unable to perform such re-
             search?"
       The current general appropriations bill for the fiscal
years ending August 31, 1964, and August 31, 1965, appropriates
funds to the Highway Department to be expended for the following:
             "20. For all other
        involved in establishing,
        ing,,and maintaining a
        as contemplated and set forth in Chapter I,
        Title 116 Revised Civil Statutes of 1925, and
        Chapter 186, General Laws,.Thirty-ninth Legis-
        lature, Regular Session, and amendments there-
        to, to pay refunds authorized by law, and to
        pay court costs in suits involving the Highway
        Department. . , .' House Bill 86, Acts, 58th
        Legislature Regular Session, 1963 Chapter
        525, page 1499. (Emphasis supplied!.'
       Among sections of the material cited in the above excerpt
is the following:
        Article 6667:
             rr . . . It Bhe Departmen   shall inves-
        tigate and determine the methods of road con-
        struction best adapted to the different sec-
        tions of the State, and shall establish stand-
        ards for the construction and maintenance of
        highways, bri,dges,and ferries, giving due re-
        gard to all natural conditions . . . in the
        different counties."
        It is a well-established
                            .    principle
                                       _   that
                                              ,. statutes
                                                   . -. contain-.
                                                          .
ing grants of power are to be construed so as to include tne au-
thority to do all things necessar to accomplish the object of
'the grant. Terre11 v. Sparks, 103;Tex. 190, 135 S.W. 519 (1911).
         In .Johnsonv. Fen&won, 55 S.W.2d 153 (Tex.Civ.App. 1932,
error   dism.), the Courtsaid'at page 160:
              ,I
                . . . To the members of the commission
         and in large measure to its chief engineer are


                                -1360-
Hon. D. C. Greer, page 3 (c,-$P+),


       intrusted responsibilities of outstanding
       importance.,'To meet these responsibilities
       they are'invested with a wide discretion.
       This is of necessity so from the very nature,
       of their duties. To properly discharge such
       duties they would perforce be required to make
       careful investigation from all~competent and
       reasonably available sources in determining
       the basis'for their action . . .'
       It requires no argument to show that.floods are natural
conditions to which Article 6667 stipulates the Commission shall
give due regard in establishing standards.
       There being no statutory provision limiting the Highway
Department to the use of reports by any one agent, we answer your
question affirmatively.

                          SUMMARY
       The Highway Department may use its funds to
       reimburse the United States Department of
       Interior for collecting and compiling re-
       search data needed to design highway drain-
       age structures.
                              Yours very truly,
                              WAGGONER CARR
                              Attorney General



                               BY
                                     Assistant
LC.ir:ms




                               -1361-
                                        -   .




Hon. D. C. Greer, page.4 (C-284)


APPROVED:
OPINION COMXCTTEE
W. V. Geppert, Chairman
Larry ,Merrlman
W. 0. Shultz
V. F. Taylor
Robert Richards
APPROVED FOR THE ATTORNEY GENERAI;
By: Stanton Stone




                               -1362-